Citation Nr: 1530011	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Franklin Memorial Hospital on May 7, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the VA Maine Healthcare System in Togus, Maine.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Veterans Benefits Management System file contains a May 2015 Appellate Brief relevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran was treated May 7, 2010 at Franklin Memorial Hospital in Farmington, Maine for the removal of a suture which had been put in place after a head laceration.
 
2. Prior authorization from VA was not granted for the private treatment received on May 7, 2010.
 
3. At the time of the May 7, 2010 treatment, the Veteran was not service connected for any disability associated with a head laceration.
 
4. A prudent layperson would not believe the symptoms the Veteran experienced on May 7, 2010 were emergent in nature.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Franklin Memorial Hospital on May 7, 2010 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.53, 17.120, 17.121, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses that were incurred when he sought to have a suture removed at Franklin Memorial Hospital in Farmington, Maine on May 7, 2010.  This claim was denied in a June 2010 decision based on the determination that "[c]are and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health."

Treatment records from Franklin Memorial Hospital show that the Veteran was first seen on May 3, 2010 in the emergency room at Franklin Memorial Hospital for a forehead laceration after hitting his head on the edge of the door.  A June 2010 statement of the case indicates that VA reimbursed the appellant for this private treatment after finding that it had been rendered during a medical emergency.

On May 7, 2010, the Veteran returned to Franklin Memorial Hospital to have the suture removed.  The appellant arrived unaccompanied by car and was ambulatory.  The attending nurse noted that he reported a pain level of zero out of 10 and that he was alert and in no acute distress.  The wound was healing and showed no signs of infection and the suture was intact.  The record further shows that the entire procedure took only seven minutes; he arrived at 1:30 PM and was discharged at 1:37 PM.  After removing the suture, the nurse noted that the Veteran's condition had improved and was stable, and he was discharged to his home.  The final diagnosis was "suture removal by nurse."

In the May 2015 appellate brief, the representative argues that because treatment for the initial head injury - which resulted in the suture - was considered emergency care and was therefore reimbursed, the subsequent removal of those stitches should also be reimbursed.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran does not argue, and the record does not show, that prior authorization was received from any VA health care facility to seek services at Franklin Memorial Hospital on May 7, 2010.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 and 38 C.F.R. §§ 17.52, 17.53, and 17.54 (2014) for contracted medical services at a non-VA facility.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Effective at the May 2010 treatment, the Veteran was service connected for posttraumatic stress disorder (70 percent), coronary artery disease (60 percent), and for residuals of a left leg shrapnel wound (10 percent).  The appellant was also in receipt of a total disability evaluation based on individual unemployability due to service connected disorders.  Notably, there is no contention or indication that the Veteran's head laceration was caused by or in any way associated with either of his service-connected disabilities, he is not entitled to payment or reimbursement by VA under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Reimbursement for unauthorized medical expenses may also be claimed pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In this case, the medical evidence of record does not indicate that the a prudent layperson in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention on May 7, 2010 would have been hazardous to life or health.  Therefore, the claim cannot be granted.  See 38 U.S.C.A. § 1725(f).  Again, treatment records from Franklin Memorial Hospital show that the Veteran drove himself to and from the hospital, and that upon arrival he was ambulatory, alert and in no acute distress.  The head wound appeared to be healing and there were no signs of infection.  Significantly, the Veteran denied experiencing any pain.  Moreover, the medical treatment was conducted by a nurse and took only seven minutes, thus suggesting that it was routine procedure and did not require supervision from a medical professional with more extensive training.

The Board therefore finds that a prudent layperson who possesses an average knowledge of health and medicine would not have believed that the treatment the Veteran required on May 7, 2010 was for a disorder that was of an emergent nature, i.e., indicative of serious impairment to bodily functions, serious dysfunction of any bodily organ, or other injury which posed a serious threat to general health.  38 U.S.C.A. § 1725(f).

As the requirement for reimbursement under 38 U.S.C.A. § 1725 of there being a medical emergency which necessitated private hospital treatment is not met, the analysis does not need to proceed any further as all 9 requirements listed in 38 C.F.R. § 17.1002 must be met to establish entitlement to reimbursement under Section 1725.  As this requirement for reimbursement has not been met, reimbursement under 38 U.S.C.A. § 1725 is not warranted.

To the extent the Veteran argues that the May 7, 2010 procedure should be reimbursed because it was a continuation of emergency treatment rendered on May 3, 2010, the Board notes that VA will not reimburse the costs of emergency treatment beyond the date on which the medical emergency ends.  See 38 C.F.R. § 17.1005(b).  Here, the fact that the Veteran arrived alone by car to Franklin Memorial Hospital is sufficient to establish that he could have reported to a VA or other Federal facility for continuation of treatment and therefore the emergency had ended.  See 38 C.F.R. § 17.1005(b).  Thus, this argument fails.

To the extent he may argue that the May 7, 2010 treatment should be paid for because it was continued non-emergency treatment, the Board notes that payment for continued non-emergency treatment will only be approved if the non-VA facility: (a) notified VA at the time the veteran could be safely transferred to a VA or other Federal facility and the transfer was not accepted; and (b) made and documented reasonable attempts to request transfer of the veteran to a VA or other facility.  See 38 C.F.R. § 17.1005(c).  Here again, the fact that the Veteran drove himself to Franklin Memorial Hospital on May 7, 2010 indicates that he had already been discharged; there is otherwise no evidence of any requests to transfer the Veteran from Franklin Memorial Hospital to a VA or other Federal facility.  Therefore, this argument also fails.

In light of the above, the appeal in this matter must be denied.  The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Franklin Memorial Hospital on May 7, 2010 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


